Citation Nr: 1123925	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased disability rating in excess of 20 percent for degenerative joint disease (DJD) status post removal of semilunar cartilage of the left knee.

2.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease (DJD) status post removal of semilunar cartilage with instability of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to December 1951.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 20 percent disability rating for the Veteran's DJD status post removal of semilunar cartilage of the left knee, and continued a 10 percent disability rating for DJD status post removal of semilunar cartilage with instability of the left knee.

Additionally, the Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in April 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increased rating in excess of 20 percent for DJD status post removal of semilunar cartilage of the left knee, and in excess of 10 percent for DJD status post removal of semilunar cartilage with instability of the left knee.

The Veteran contends that his left knee disabilities are worse than the evaluations assigned.  The Veteran was last given a VA examination in April 2009 in order to establish the severity of his service-connected left knee disabilities.  The Veteran contends that this examination does not accurately portray the current status of his disability.  At the April 2011 Travel Board Hearing, the Veteran reported that his left knee condition had worsened.  Specifically, he stated that he could no longer do things around the house, such as mow the lawn and spray for weeds.  Additionally, he stated that he could no longer go walking, and reported that he had knee pain twenty-four hours a day, seven days a week.  The Veteran reported that he had taken many pain medications for his knee pain, and that he used a cane and wore a knee brace when active.  Furthermore, the Veteran stated that his knee sometimes buckled and gave way.  

In this particular case, the April 2009 VA examination is too remote in time to address the current severity of the Veteran's service-connected left knee disabilities.  See  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his left knee condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Furthermore, the Board finds that a remand is also necessary to obtain any outstanding private treatment records.  At the April 2011 Travel Board Hearing, the Veteran reported that he received treatment for his left knee disabilities at the Tampa Hospital.  As these private treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010).  Accordingly, the Board finds that, on remand, efforts should be made to obtain any outstanding treatment records.  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1) The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers, to include the Tampa Hospital, who have treated him for his claimed conditions. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his left knee disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The examiner should write a comprehensive report discussing the current severity of the Veteran's left knee disability.  All necessary testing should be provided, including range of motion tests.  Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the left knee and, if so, whether those symptoms are slight, moderate, or severe.  

The examiner should also be asked to determine whether the left knee exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.   

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  Thereafter, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the left to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



